Title: From John Adams to James Warren, 4 September 1776
From: Adams, John
To: Warren, James


     
      Dear Sir
      Philadelphia Septr. 4. 1776
     
     It is in vain for me to think of telling you News, because you have direct Intelligence from Ticonderoga much sooner than I have, and from N. York sooner than I can transmit it to you.
     Before this Time the Secretary has arrived, and will give you all the Information you can wish, concerning the State of Things here. Mr. G. got in the day before Yesterday, very well.
     There has been a Change, in our Affairs at New York. What Effects it will produce I cant pretend to foretell. I confess, I do not clearly foresee. Lord Howe is surrounded with dissaffected American Machiavillians, Exiles from Boston and elsewhere, who are instigating him to mingle Art, with Force. He has sent Sullivan here, upon his Parol, with the most insidious, ’tho ridiculous Message, which you can conceive. It has put Us rather in a delicate Situation, and gives Us much Trouble.
     Before this day, no doubt you have appointed, some other Persons to come here, and I shall embrace the first Opportunity, after our Affairs shall get into a more settled Train to return. It is high Time, for me, I assure you: yet I will not go, while the present Fermentation lasts, but Stay, and watch the Crisis, and like a good Phisician assist Nature in throwing off the morbific Matter.
     The Bearer, Mr. Hare, is a Brother of the Gentleman of the Same Name, in this City, who has made himself So famous by introducing the Brewery of Porter, into America. He wants to see our Country, Harvard Colledge, the Town of Boston &c. If you can help him to such a sight, I should be glad. Cant you agree with him to erect a Brewery of Porter in Mass. Your Barly and Water too, are preferable to any here.
     Upon the Receipt of yours and Mrs. Temples Letters, I communicated the Contents of them to Congress, who appointed a Committee to consider them, who reported that the Trees should be paid for as Wood. The President, I Suppose has communicated the Resolution upon it, which agrees with the Report. I should be glad to write Mrs. Temple on Account of this, but have not Time. You will be So good as to let her know it. I answered her Letter before her affair was determined.
    